Exhibit EMBASSY BANCORP, INC. OPTION PLAN (conformed – as amended through February 19, 2010) The purpose of the Embassy Bancorp, Inc. Option Plan (the "Plan") is to provide for the grant of incentive stock options and non-qualified stock options to designated officers (including officers who are also directors), other employees and directors who are not employees ("Non-Employee Directors") of Embassy Bancorp, Inc. (the “Company”) and any current or future subsidiary of the Company, including Embassy Bank For The Lehigh Valley (the “Bank”). The Company believes that the Plan will cause the participants to contribute materially to the growth of the Company, thereby benefiting the Company's shareholders and will align the economic interests of the participants with those of the shareholders. 1. Administration. The Plan shall be administered and interpreted by the Board of Directors of the Company. The Board shall have the sole authority to determine (i) the individuals to whom options shall be granted under the Plan, (ii) the type, size and terms of the options to be granted to each such individual, (iii) the duration of the exercise period and (iv) any other matter arising under the Plan. The Board shall have full power and authority to make factual determinations and to adopt or amend such rules, regulations, agreements and instruments for implementing the Plan as it deems necessary or advisable, in its sole discretion. The Board's interpretations of the Plan shall be conclusive and binding on all persons having any interests in the Plan or in any options granted hereunder. 2. Grants. Options under the Plan shall consist of incentive stock options and non-qualified stock options (hereinafter collectively referred to as "Grants"). All Grants shall be subject to the terms and conditions set forth herein and to those other terms and conditions consistent with this Plan as the Board deems appropriate and as are specified in writing to the employee (the "Grant Letter"). The Board shall approve the form and provisions of each Grant Letter to an employee. Grants need not be uniform as among the employees. 3. Shares Subject to the Plan. (a)Subject to the adjustment specified below, the aggregate number of shares of common stock of the Company ("Company Stock") that have been or may be issued or transferred under the Plan is 300,000. In compliance with Section 162(m) of the Internal Revenue Code, (the "Code") during the term of the Plan, the maximum aggregate number of shares of Company Stock that shall be subject to options or awards under the Plan to any single individual shall be 40% of the shares specified above. The shares may be authorized but unissued shares of Company Stock or reacquired shares of Company Stock, including shares repurchased by the Company. If and to the extent options granted under the Plan terminate, expire, or cancel without having been exercised, the shares subject to such option or such award shall again be available for purposes of the Plan. 1 (b)If there is any change in the number or kind of shares of Company Stock issuable under the Plan through the declaration of stock dividends, or through a recapitalization, stock splits, or combinations or exchanges of such shares, or merger, reorganization or consolidation of the Company, reclassification or change in par value or by reason of any other extraordinary or unusual events affecting the outstanding Company Stock as a class without the Company's receipt of consideration, the maximum number of shares of Company Stock available for Grants, the maximum number of shares of Company Stock for which any one individual participating in the Plan may be granted over the term of the Plan, the number of shares covered by outstanding Grants and the price per share or the applicable market value of such Grants, shall be proportionately adjusted by the Board to reflect any increase or decrease in the number or kind of issued shares of Company Stock to preclude the enlargement or dilution of rights and benefits under such Grants; provided, however, that any fractional shares resulting from such adjustment shall be eliminated. The adjustments determined by the Board shall be final, binding and conclusive. 4. Eligibility for Participation. Officers and other employees and Non-Employee Directors of the Company or any of its current or future subsidiaries, including the Bank, shall be eligible to participate in the Plan (hereinafter referred to individually as the "Participant" and collectively as the "Participants"). The Board shall select the individuals to receive Grants (the "Grantees") from among the Participants and determine the number of shares of Company Stock subject to a particular Grant in such manner as the Board determines. Nothing contained in this Plan shall be construed to limit the right of the Company to grant options otherwise than under this Plan in connection with the acquisition, by purchase, lease, merger, consolidation or otherwise, of the business or assets of any corporation, firm or association, including options granted to employees thereof who become employees of the Company, or for other proper corporate purpose. 5. Granting of Options. (a)Number of Shares. The Board shall grant to each Grantee a number of stock options as the Board shall determine (b)Type of Option and Price. The Board may grant options qualifying as incentive stock options ("Incentive Stock Options") within the meaning of Section 422 of the Code or stock options which are not intended to so qualify ("Non-qualified Stock Options") in accordance with the terms and conditions set forth herein or any combination of Incentive Stock Options and Non-qualified Stock Options (hereinafter referred to collectively as "Stock Options"); provided, however, that Non- Employee Directors shall not be eligible to receive grants of Incentive Stock Options. The purchase price of Company Stock subject to an Incentive Stock Option or a Non-qualified Stock Option shall be the fair market value of a share of such Stock on the date such Stock Option is granted.
